

NOTE PURCHASE AGREEMENT


This NOTE PURCHASE AGREEMENT (this “Agreement”) is made effective as of
_____________, 2011, among ACADIA ACQUISITION PARTNERS, L.P., a Delaware limited
partnership (“Acadia”), and the purchasers set forth on Schedule I attached
hereto (each individually a “Purchaser” and collectively the “Purchasers”).
Definitions of, and section references to definitions of, certain capitalized
terms used in this Agreement are set forth in Appendix I attached hereto.
WITNESSETH
WHEREAS, Acadia desires to issue an aggregate of $3,000,000 of senior secured
promissory notes, the proceeds of which will be used for working capital
purposes following Acadia’s purchase of all of the outstanding capital stock
(the “Stock”) of Hamilton Risk Management Company, a Florida holding company
(“HRM”), from Kingsway America Inc., a Delaware corporation (“Kingsway”)
pursuant to a certain Stock Purchase Agreement dated the date hereof (the
“Purchase Agreement”); and
WHEREAS, each of the Purchasers has agreed to purchase a senior secured
promissory note from Acadia in the amount opposite his name as indicated on
Schedule I;
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto agree as follows:
SECTION 1.
SALE OF THE NOTES; GRANT OF SECURITY INTEREST


1.1.    Sale of the Notes. On the date hereof, Acadia shall issue and sell to
each Purchaser, and each Purchaser shall subscribe to and purchase from Acadia,
a senior secured promissory note, the form of which is attached hereto as
Exhibit A (each a “Note”, and collectively the “Notes”), each in the original
principal amount set forth opposite each Purchaser’s name on Schedule I hereto.


1.2    Notes Equal in Priority; Acts by Majority Purchasers. Each Purchaser
hereby agrees that its Note shall rank equally and ratably without priority over
the other Notes, pro rata based on the then respective outstanding principal
amount of each Note. As such:
(i)    no Purchaser shall individually issue any default or acceleration notice
its Note, but, rather, upon an Event of Default (as defined herein and/or in the
Notes), default and acceleration notices shall be issued only by the Majority
Purchasers pursuant to the terms of the Notes and the Financing Documents;
(ii)    any required approvals from the Purchaser under the terms of any the
Financing



--------------------------------------------------------------------------------



Documents shall only be effected via the Majority Purchasers;
(iii)    any payments made by Acadia with respect to the Notes for any reason
shall be made pro ratably to the Purchasers based upon the then respective
outstanding principal amount of each Note, and none of the Purchasers shall have
the right to retain more than its pro rated amount of any such payment; and


(iv)    the Majority Purchasers shall have the right on behalf of all Purchasers
to waive any Event of Default and shall otherwise have the exclusive right to
take any and all actions on the part of the Purchasers.


1.3.    Grant of Security Interest. In order to secure the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations under the Notes, and including all
renewals, extensions, restructurings and refinancings thereof, and any and all
fees, costs and expenses (including, but not limited to, reasonable legal fees
and expenses) of collection or enforcement thereof, Acadia hereby assigns,
transfers and grants to Purchasers a continuing security interest in, and lien
on (which security interest and lien shall be a first priority, senior security
interest and lien except to the extent of the Kingsway Notes and Permitted
Liens) all right, title and interest of Acadia in any and all of its assets,
including but not limited to the outstanding capital stock of HRM, whether now
owned or existing or hereafter acquired or arising and regardless of where
located, and all proceeds, products, accessions, rents and profits thereof (the
“Collateral”). Such security interest shall remain in full force and effect
until the earlier of (i) the date (the “Security Termination Date”) on which all
of the obligations under the Notes shall have been paid in full in cash to
Purchasers or (ii) the date on which all obligations under the Senior Kingsway
Note shall have been paid and there shall be no further obligations of Acadia
thereunder.


1.4    Closing. The closing (the “Closing”) of the purchase and sale of the
Notes hereunder is being held on the date hereof (the “Closing Date”). The
Closing (including the place of delivery to the Purchasers by Acadia of the
Notes and the place of delivery to Acadia by the Purchasers of the original
principal amounts of the Notes) shall be at the offices of Updike, Kelly &
Spellacy, P.C., 100 Pearl Street, 17th Floor, Hartford, Connecticut 06103, or
such other place as shall have been agreed to by Acadia and the Purchasers; or
shall take place remotely by exchanging executed counterparts of this Agreement,
the Notes, the Security Agreement, the Intercreditor Agreement and the other
agreements to be entered into in connection herewith or therewith on the date
thereof (collectively, the “Financing Documents”).


SECTION 2.
REPRESENTATIONS AND WARRANTIES OF ACADIA


Acadia hereby makes the representations and warranties set forth in this Section
2 to the Purchasers, which shall be true and correct as of the Closing Date both
before and after giving effect to this Agreement and the other Financing
Documents, subject to the exceptions thereto set forth in the Disclosure
Schedule attached hereto, which Disclosure Schedule shall be deemed to be part
of the representations and warranties as if made hereunder. The term
“knowledge,” when



--------------------------------------------------------------------------------



used in this Section 2 with respect to Acadia, means the actual knowledge of
Acadia’s president.
2.1    Organization, Qualification, and Limited Partnership Power. Acadia is
duly formed, validly existing and in good standing in the State of Delaware, and
is qualified to do business as a foreign limited partnership and in good
standing in all other jurisdictions in which the failure to so qualify or be in
good standing would, individually or in the aggregate, have a Material Adverse
Effect on Acadia. Acadia has all requisite legal and limited partnership power
and authority to execute and deliver each Financing Document, and to issue and
sell the Notes hereunder, and to carry out and perform its obligations under the
terms of the Financing Documents.


2.2    Authorization; Noncontravention. All limited partnership action on the
part of Acadia, and its partners, necessary for the authorization, execution,
delivery and performance of the Financing Documents by Acadia, the
authorization, issuance, sale and delivery of the Notes by Acadia, and the
performance by Acadia of all of Acadia’s obligations under the Financing
Documents has been taken. Each Financing Document, when executed and delivered
by Acadia, will constitute a valid and legally binding obligation of Acadia,
enforceable against Acadia in accordance with its terms, subject to (a) the
effect of applicable bankruptcy, insolvency, reorganization or moratorium, or
other similar laws, statutes or rules of general application relating to, or
affecting, the enforcement of creditors’ rights generally, now or hereafter in
effect, and (b) rules of law governing specific performance, injunctive relief
or other equitable remedies. The Notes, when issued, will be free of any liens,
claims, encumbrances or restrictions on transfer other than restrictions on
transfer under any Financing Document or under any applicable laws. Acadia’s
execution, delivery and performance of the Financing Documents, Acadia’s
consummation of the transactions contemplated by the Financing Documents,
Acadia’s fulfillment of the terms of the Financing Documents will not conflict
with, or result in a material violation of or breach under, Acadia’s Certificate
of Limited Partnership or Limited Partnership Agreement, any constitution,
statute, rule or regulation of United States federal or Delaware law applicable
to Acadia, any judgment or Order applicable to Acadia, and will not constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any
document, agreement or other instrument to which Acadia is a party or by which
it is bound or to which any of its assets or property is subject. No consent,
approval or authorization of or designation, declaration or filing with, any
United States federal, Delaware limited partnership or state governmental
authority on the part of Acadia is required in connection with the valid
execution, delivery and performance of the Financing Documents, or the offer,
sale or issuance of the Notes, except the registration or qualification (or
taking of such action as may be necessary to secure an exemption from
registration or qualification, if available) of the offer and sale of such Notes
under applicable federal securities laws or state Blue Sky laws.


2.3    Litigation. There are neither pending nor, to the knowledge of Acadia,
threatened any actions, suits, claims, investigations or legal or administrative
or arbitration proceedings, whether or not purportedly on behalf of Acadia or
its subsidiaries, to which Acadia or its subsidiaries is named as a party or to
which the property of Acadia or its subsidiaries is subject, whether at law or
in equity, whether civil or criminal in nature or whether before or by any



--------------------------------------------------------------------------------



Governmental Agency. Acadia has no knowledge of any unasserted claim, the
assertion of which is likely and which, if asserted, will seek damages, an
injunction or other legal, equitable, monetary or non-monetary relief which if
granted would have a Material Adverse Effect on Acadia or its subsidiaries.
There are no Orders, judgments or decrees of any court or Governmental Agency
which, to the knowledge of Acadia, apply to it or its subsidiaries.


2.4    Offering. Subject to the accuracy and completeness of Purchasers’
representations and warranties in Section 3, and upon completion of all required
filings pursuant to Regulation D promulgated under the Securities Act, and
applicable state securities laws, which have been made or will be made in a
timely manner pursuant to applicable laws, the offer, sale and issuance of the
Notes to the Purchasers as contemplated by this Agreement (and the Notes) are
exempt from the registration requirements of the Securities Act and all
applicable state securities laws, and neither Acadia nor anyone acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.


2.5    Compliance with Other Instruments. Acadia is not in default (a) under its
Certificate of Limited Partnership or Limited Partnership Agreement, in each
case as amended as of the Closing Date, or (b) under any agreement or other
instrument to which Acadia is a party or by which it is bound or any of its
assets or property is subject, or (c) with respect to any Order, writ,
injunction or decree of any court or any Governmental Agency applicable to
Acadia. To the knowledge of Acadia, there exists no condition, event or act
which constitutes, or which after notice, lapse of time or both could
constitute, any of the aforementioned defaults.


2.6    Applicability of, and Compliance With, Other Laws. Acadia is presently
and at all times since inception has been in all material respects in compliance
with all federal, state and local constitutions, statutes, laws, and all
ordinances, regulations and Orders applicable to it or its business.


2.7    Collateral. Upon consummation of the Purchase Agreement, Acadia will have
valid and marketable title to the Collateral, free and clear of any Liens,
except any Permitted Liens under the Purchase Agreement and excluding the Liens
in favor of Purchasers hereunder the and liens of Kingsway under the Kingsway
Notes.


2.8    Insolvency. Acadia has not (i) made a general assignment for the benefit
of creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by its creditors; (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets; (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (v) admitted in writing its inability to pay
its debts as they come due; or (vi) made an offer of settlement, extension or
composition to its creditors generally.


2.9    HRM. Acadia makes the following representations and warranties regarding
HRM, which representations and warranties shall be true and accurate in all
material respects as of the Closing Date.


(a)Organization and Qualification. HRM is a holding company duly organized



--------------------------------------------------------------------------------



and validly existing and in good standing under the laws of the State of Florida
and has the requisite legal and corporate power and authority to own, lease and
operate its properties and to carry on the Business as it is now being
conducted. HRM is duly qualified as a foreign corporation to do business and is
in good standing in each jurisdiction where the character of its properties or
the conduct of the Business requires such qualification, except where the
failure to be so qualified, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect on HRM. Upon the
request therefor by any Purchaser, Acadia has made available to such Purchaser
copies of the following, which are true, correct and complete copies of the
originals of such documents in all material respects as of the Closing: (a) the
Certificate of Incorporation and the Bylaws of HRM, including all amendments
thereto, (b) the minute books containing all material consents, actions and
meeting of the stockholders of HRM and HRM’s Board of Directors and any
committees thereof, and (c) the stock transfer books or stock option ledger of
HRM setting forth all issuances or transfers of any capital stock or stock
options of HRM. The corporate record books of HRM accurately reflect all
material corporate action taken by its stockholders and board of directors and
committees.


(b)    Capital Stock of HRM. Acadia owns all of the capital stock of HRM. Except
as otherwise set forth in the Purchase Agreement (including schedules thereto),
Acadia shall have acquired valid and marketable title to the Stock, free and
clear of any Liens, except any Permitted Liens or Liens arising out of the
actions of Acadia.


SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each Purchaser hereby severally, but not jointly, makes the representations and
warranties in this Section 3 to Acadia, which shall be true and correct in all
material respects as of the Closing Date. The term “knowledge,” when used in
this Section 3 with respect to each Purchaser, means the actual knowledge of
such Purchaser.
3.1.Authorization. All action on the part of such Purchaser necessary for the
authorization, execution, delivery and performance by such Purchaser of this
Agreement and the other Financing Documents and for the consummation of the
transactions contemplated herein and therein has been taken or will be taken
prior to Closing. This Agreement and the other Financing Documents are each a
valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with their respective terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.


3.2.Government Authorizations. Such Purchaser is not required to obtain any
authorization, consent, or approval of any Governmental Agency in order to
consummate the transactions contemplated by this Agreement.





--------------------------------------------------------------------------------



3.3.Noncontravention. Neither the execution and the delivery of this Agreement
and the other Financing Documents, nor the consummation of the transactions
contemplated hereby or thereby, will conflict with, result in a material
violation of or breach under (a) any constitution, statute, regulation, rule,
injunction, judgment, Order, decree, ruling, charge, or other restriction of any
Governmental Agency, or court to which the Purchaser is subject or (b) any
agreement, contract, lease, license, instrument, or other arrangement to which
such Purchaser is a party or by which it is bound or to which any of its assets
is subject (or result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any of the
foregoing), except for such violations or breaches that, individually or in the
aggregate, would not have a material adverse effect on such Purchaser.


3.4.Securities Laws. Such Purchaser is acquiring the Notes (and any Collateral)
with the present intention of holding the Notes (and any Collateral) for the
purpose of investment for such Purchaser’s own account and not with the view to,
or for resale in connection with, any distribution thereof; provided, however,
such Purchaser reserves the right at any time to assign the Notes or any
Collateral to any of such Purchaser’s Affiliates which are “controlled” by such
Purchaser. For purposes hereof, the term “control” means, with respect to any
Affiliate of any Purchaser, the possession by such Purchaser, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Affiliate, whether through the ownership of voting securities,
by contract or otherwise. Such Purchaser acknowledges that the Notes (and any
Collateral) have not been registered under the Securities Act or applicable
state securities laws and may not be transferred, sold or otherwise disposed of
in the absence of an effective registration statement with respect to the
security, filed and made effective under the Securities Act and such applicable
state securities laws, or unless Acadia receives an opinion of counsel
satisfactory to the issuer to the effect that registration under such Act and
such applicable state securities laws is not required. Such Purchaser has been
advised or is aware of the provisions of Rule 144 promulgated under the
Securities Act, which permits limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions (which conditions
cannot presently be satisfied).


3.5.Access to Data. Such Purchaser has had an opportunity to discuss the
business, management and financial affairs of Acadia and HRM with Acadia’s
management, and such Purchaser has been furnished with copies of the Purchase
Agreement, and such documents, financial statements, and information regarding
Acadia or HRM, which such Purchaser has requested, and has been provided the
opportunity to ask questions and receive answers pertaining thereto.


3.6.Accredited Investor. Such Purchaser is an “accredited investor” within the
meaning of Regulation D (Rule 501) promulgated under the Securities Act.


SECTION 4.
AMENDMENTS


4.1.    Amendments, Modifications and Waivers. Any of the provisions of this
Agreement, any Note or any other Financing Document may be waived, modified or
amended by



--------------------------------------------------------------------------------



written agreement or agreements entered into by Acadia and the Majority
Purchasers. Notwithstanding the foregoing, no amendment which changes the
definition of Majority Purchasers shall be effective without the written
agreement of each Purchaser affected thereby.


SECTION 5.
COVENANTS


Acadia hereby covenants and agrees, that, except as otherwise required hereby,
until the date upon which all outstanding amounts under the Notes are fully
repaid:
5.1.    Compliance with Requirements of Governmental Agencies. Acadia shall duly
observe and conform to all requirements of Governmental Agencies relating to the
conduct of its business or to its property or assets.


5.2.    KAIC Surplus. The KAIC Surplus shall not be less than $13,000,000.


5.3.    Protective Provisions. Acadia shall not, directly or indirectly:


(a)sell or otherwise dispose of all or substantially all of its assets or merge
into or with or consolidate with any other person or permit any other person to
merge into or with or consolidate with it;


(b)sell or otherwise dispose of any of its assets except in the ordinary course
of business; or


(c)authorize or effect a Change-In-Control Event; or


(d)declare or pay any cash dividend or other distribution in property on its
partnership interests, other than, if no Event of Default shall have occurred
and be continuing under Section 7.1(a) below, tax distributions provided for in
Section 6.5 of the Agreement of Limited Partnership of Acadia.




SECTION 6.
GENERAL PROVISIONS


6.1.    Confidentiality. Each Purchaser agrees that such Purchaser shall keep
confidential and shall not disclose, divulge or use for any purpose (other than
to monitor its investment in Acadia) any confidential information of Acadia or
HRM obtained from Acadia pursuant to the terms of this Agreement (including
notice of Acadia’s intention to file a registration statement), unless such
confidential information (a) is known or becomes known to the public in general
(other than as a result of a breach of this Section 6.1 by such Purchaser), (b)
is or has been independently developed or conceived by such Purchaser without
use of Acadia’s confidential information or (c) is or has been made known or
disclosed to such Purchaser by a third party without a breach of any obligation
of confidentiality such third party may have to



--------------------------------------------------------------------------------



Acadia; provided, however, that such Purchaser may disclose confidential
information (i) to its attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in Acadia, or (ii) as may otherwise be required
by law, provided that such Purchaser promptly notifies Acadia of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure.


6.2.    Governing Law. This Agreement and each other Financing Document shall be
governed by and construed according to the laws of the State of Delaware without
regard to its conflicts of laws principles. Any case, controversy, suit, action,
or proceeding arising out of, in connection with, or related to, this Agreement
or any other Financing Document shall be resolved in the applicable state or
federal courts of Illinois. The parties consent to the jurisdiction of such
courts, agree to accept service of process by mail and waive any jurisdictional
or venue defenses available.


6.3.    Successors and Assigns; Third Party Beneficiaries. Except as otherwise
expressly limited herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors (including successor trustees, in the case
of a trustee), and permitted assigns, heirs, executors and administrators of the
parties hereto. Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto and their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.


6.4.    Notices, etc. All notices, requests, consents and other communications
required or permitted hereunder shall be in writing and shall be (i) delivered
either by hand or by recognized overnight courier (in each case with signature
required) or (ii) sent via computer mail followed by a copy mailed by first
class mail, postage prepaid, addressed (A) if to Acadia, at 150 NW Point Blvd,
Elk Grove Village, Illinois 60007, Attn: Larry G. Swets, Jr., Email:
lswets@kfscap.com, or at such other address/number as Acadia shall have
furnished to the Purchasers in writing, with a copy to Updike, Kelly & Spellacy,
P.C., 100 Pearl Street, P.O. Box 23177, Hartford, CT 06123, Attn: David E.
Sturgess, Email: dsturgess@uks.com, and (B) if to a Purchaser at such address as
indicated on Schedule I hereto, or at such other address/number as such
Purchaser shall have furnished to Acadia in writing. Any notice or other
communications so addressed and mailed, postage prepaid, by registered or
certified mail (in each case, with return receipt requested) shall be deemed to
be given three (3) days after the date when so mailed. Any notice so addressed
and otherwise delivered shall be deemed to be given when actually received by
the addressee.


6.5.    Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, then such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


6.6.    Entire Agreement. This Agreement (including the appendices, schedules
and exhibits hereto) and the other Financing Documents delivered constitute the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof



--------------------------------------------------------------------------------



and supersede all prior arrangements or understandings.


6.7.    Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any holder of any Note, upon any breach or default of
Acadia under this Agreement or any of the other Financing Documents, shall
impair any such right, power or remedy of such holder nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any holder of any breach or
default under this Agreement, or any waiver on the part of any holder of any
provisions or conditions of this Agreement, must be made in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or any of the other Financing Documents or
by law or otherwise afforded to any holder, shall be cumulative and not
alternative.





--------------------------------------------------------------------------------



6.8.    Indemnification.


(a)    Acadia with respect to the representations, warranties and agreements
made by Acadia, shall indemnify, defend and hold each Purchaser harmless against
all liability, loss or damage, together with all reasonable costs and expenses
related thereto (including reasonable legal and accounting fees and expenses and
any expenses relating to the exercise or enforcement of any rights of Purchasers
hereunder or under any other Financing Documents including the custody,
preservation, use, operation or sale of, collection from or other realization
upon any Collateral, but not including punitive, consequential, special or
incidental damages or lost profits (except interest payable on the outstanding
principal amount of the Notes)), (a “Loss”), arising from the untruth,
inaccuracy or breach (or any facts or circumstances constituting such untruth,
inaccuracy or breach) of any such representations, warranties or agreements made
by Acadia. Each Purchaser shall use good faith efforts to mitigate any Losses
for which such Purchaser is entitled to indemnification under this Section
6.8(a).


(b)    Each Purchaser, severally and not jointly, with respect to the
representations, warranties and agreements made by such Purchaser herein, shall
indemnify, defend and hold Acadia harmless against all Losses arising from the
material untruth, inaccuracy or breach (or any facts or circumstances
constituting such untruth, inaccuracy or breach) of any such representations,
warranties or agreements made by such Purchaser. No Purchaser shall be liable
under this Section for Losses hereunder unless the aggregate of all Losses of
Acadia for which such Purchaser would, but for this sentence, be liable on a
cumulative basis is an amount equal to or in excess of $100,000. Except with
respect to Losses arising from fraud or knowing and intentional material
misrepresentations of any Purchaser, the aggregate amount of Losses of Acadia
for which such Purchaser shall be liable pursuant to this Section shall not
exceed an amount equal to the original principal amount of the Note issued to
such Purchaser. Acadia shall use good faith efforts to mitigate any Losses for
which it is entitled to indemnification under this Section.


6.9.    Remedies. In case any one or more of the covenants set forth in this
Agreement shall have been breached by any party, the other parties hereto may
proceed to protect and enforce its rights either by suit in equity or by action
at law, including, but not limited to, an action for damages as a result of any
such breach or an action for specific performance of any such covenant contained
in this Agreement. Any party acting pursuant to this Section shall be
indemnified against all liability, loss or damage, together with all reasonable
costs and expenses related thereto (including legal and accounting fees and
expenses) in accordance with Section 6.8.


6.10.    Trial by Jury. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO
CLAIM A TRIAL BY JURY WITH RESPECT TO ANY ACTION BY OR AGAINST SUCH PARTY
ARISING HEREUNDER.


6.11.    Fees and Expenses. Each party shall bear such party’s own expenses
(legal and otherwise) in connection with the transactions contemplated hereby.



--------------------------------------------------------------------------------





6.12.    Counterparts; Facsimile and Electronic Signatures. This Agreement may
be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement (notwithstanding that all of the parties are
not signatories to the original or the same counterpart, or that signature pages
from different counterparts are combined), and it shall not be necessary when
making proof of this Agreement or any counterpart thereof to account for any
other counterpart, and the signature of any party to any counterpart shall be
deemed to be a signature to and may be appended to any other counterpart. For
purposes of this Agreement, a document (or signature page thereto) signed and
transmitted by facsimile machine or other electronic means is to be treated as
an original document. The signature of any party on any such document, for
purposes hereof and thereof, is to be considered as an original signature, and
the document transmitted is to be considered to have the same binding effect as
an original signature on an original document. At the request of any party, any
facsimile or other electronic signature is to be re-executed in original form by
the parties which executed the facsimile or other electronic signature. No party
may raise the use of a facsimile machine or other electronic means, or the fact
that any signature was transmitted through the use of a facsimile machine or
other electronic means, as a defense to the enforcement of this Agreement.


6.13.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the other Financing
Documents. In the event an ambiguity or question of intent or interpretation
arises under any provision of this Agreement or any Financing Document, this
Agreement or such other Financing Document shall be construed as if drafted
jointly by the parties thereto, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement or any other Financing Document.




SECTION 7.
EVENTS OF DEFAULT; REMEDIES AND RIGHTS OF PURCHASERS


7.1.    Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” hereunder:


(a)    Monetary Default. Acadia shall fail to pay any part of the principal of
or interest on any Note as and when the same shall be due and payable, and
failure to cure such default within ten (10) days after the date on which
written notice specifying such failure, stating that such notice is a “Notice of
Default” hereunder and demanding that Acadia remedy the same, shall have been
given to Acadia.


(b)    Default of Covenants. Acadia shall fail or refuse duly to observe or
perform any of the other covenants or agreements of Acadia in any Financing
Document, other than monetary obligations or covenants described in Section
7.1(a), for a period of thirty (30) days after the date on which written notice
specifying such failure, stating that such notice is a “Notice of Default”
hereunder and demanding that Acadia remedy the same,



--------------------------------------------------------------------------------



shall have been given to Acadia.


(c)    False Representations. Any representation, warranty or statement of fact
made by Acadia in this Agreement or in any other Financing Document shall be
false or misleading in any material respect when made or when otherwise required
by the terms of this Agreement or any Financing Document to be true and
accurate; provided, however, that such failure shall not result in an Event of
Default to the extent it is corrected by Acadia within a period of thirty (30)
days after the date on which written notice specifying such failure, stating
that such notice is a “Notice of Default” hereunder and demanding that Acadia
remedy same, shall have been given to Acadia.


(d)    Voluntary Insolvency. Acadia or any of its direct or indirect
subsidiaries, pursuant to or within the meaning of any Bankruptcy Law, (i)
commences a voluntary case or proceeding seeking liquidation, reorganization, or
other relief with respect to itself or its debts, (ii) consents to the entry of
an order for relief against it in an involuntary case or proceeding, (iii)
consents to the appointment of a custodian for it or for all or substantially
all of the property of Acadia or any subsidiary, (iv) makes a general assignment
for the benefit of its creditors, or (v) generally does not pay its debts as
they become due, or admits in writing its inability to pay its debts as they
become due.


(e)    Involuntary Insolvency or State Regulatory Proceeding. (x) Pursuant to or
within the meaning of any Bankruptcy Law, an involuntary case or proceeding is
commenced against Acadia or any of its direct or indirect subsidiaries seeking
(i) liquidation, reorganization, or other relief with respect to it or its
debts, (ii) appointment of a Custodian for Acadia or any subsidiary or for all
or substantially all of the property of Acadia or any subsidiary, or (iii) the
liquidation of Acadia or any subsidiary; and such involuntary case or other
proceeding remains undismissed and unstayed and in effect after the expiration
of ninety (90) days from its date of commencement, or a trustee, receiver,
custodian, or other similar official shall be appointed in such involuntary case
or (y) Acadia shall become subject to a State Regulatory Proceeding.


(f)    Default under Kingsway Notes. It shall constitute an Event of Default
hereunder if a default or event of default shall occur under (i) either Kingsway
Note or (ii) any agreements executed in connection with either Kingsway Note;
and any such default or event described in the foregoing clauses (i) and (ii)
shall continue for a period of time sufficient to permit the acceleration of the
maturity of such indebtedness of Acadia or any subsidiary outstanding
thereunder.


7.2.    Remedies of Purchasers. When an Event of Default has occurred and is
continuing under Sections 7.1(a), 7.1(d), 7.1(e) or 7.1(f), the entire
outstanding principal amount and all accrued and unpaid interest thereon under
the Notes, and any applicable penalties or premiums, shall automatically and
without any action on the part of the Purchasers become due and payable, without
any presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Acadia. Upon any such acceleration, Acadia will
forthwith pay to the Purchasers all such amounts. When an Event of Default has
occurred and is continuing



--------------------------------------------------------------------------------



under Sections 7.1(b) or 7.1(c), the Majority Purchasers, by notice in writing
to Acadia (the “Acceleration Notice”), may declare the entire outstanding
principal amount hereof and all accrued and unpaid interest on the Notes to be
due and payable immediately, and upon any such declaration the same shall become
immediately due and payable. No course of dealing on the Purchasers’ part nor
any delay or failure on their part to exercise any right shall operate as a
waiver of such right or otherwise prejudice the Purchasers’ rights, powers and
remedies.




[intentionally left blank - signature page follows]


[signature page to Note Purchase Agreement]


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


ACADIA ACQUISITION PARTNERS, L.P.


By: ACADIA GP, LLC
       Its General Partners


       By: _____________________________
              
              Its


 
PURCHASERS


 


_____________________________
 


_____________________________




_____________________________




_____________________________








_____________________________
 


_____________________________




_____________________________




_____________________________









Appendix I
Definitions
Acadia is defined in the preamble.
Affiliate means “affiliate” as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended.
Agreement is defined in the preamble.
Bankruptcy Law means title 11, U.S. Code or any similar federal or state law for
the relief of debtors.
Business means the business and operations of HRM as conducted on the closing
date of the transactions contemplated under the Purchase Agreement.
Change-In-Control Event means any event pursuant to which (a) any persons acting
as a group (other than the partners of Acadia existing immediately prior to such
event) by merger, consolidation or otherwise shall become the beneficial
owner(s) of greater than an aggregate of 50% of Acadia’s outstanding partnership
interests, (b) any person or persons acting as a group (other than the partners
of Acadia existing immediately prior to such event) by merger, consolidation or
otherwise shall become the beneficial owner(s) of the largest percentage of
Acadia’s outstanding partnership interests, or (c) any persons acting as a group
(other than the partners of Acadia existing immediately prior to such event)
shall have the right to designate the general partner of Acadia.
Closing is defined in Section 1.4.
Closing Date is defined in Section 1.4.
Collateral is defined in Section 1.3.
Custodian means any receiver, trustee, assignee, liquidator or similar official
under any Bankruptcy Law.
Financing Documents is defined in Section 1.4.
Governmental Agency means (a) any federal, state, county, local or municipal
government or administrative agency or political subdivision thereof, (b) any
governmental agency, authority, board, bureau, commission, department or
instrumentality, (c) any court or administrative tribunal, (d) any
non-governmental agency, tribunal or entity that is vested by a governmental
agency with applicable jurisdiction or (e) any arbitration tribunal or other
non-governmental authority with applicable jurisdiction.
HRM is defined in the recitals.
Intercreditor Agreement means an Intercreditor Agreement dated on or about the
date hereof between Kingsway, Acadia and each Purchaser with respect to the
Notes and the Kingsway Notes.
KAIC Annual Statement means at any time the most recent Annual Statement of
Kingsway Amigo Insurance Company, an indirect subsidiary of Acadia, filed with
the Florida Office of Insurance Regulation.
KAIC Surplus means the dollar amount found on line 37 – Surplus as regards
policyholders - of the page titled “LIABILITIES, SURPLUS AND OTHER FUNDS” in the
KAIC Annual Statement.
Kingsway is defined in the recitals.
Kingsway Notes means (i) Senior Kingsway Note and (ii) a $5,000,000 Subordinated
Secured Promissory Note dated on or about the date hereof, issued by Acadia to
Kingsway.
Lien means any mortgage, charge, adverse claim, lien, option, pledge, security
interest, encumbrance or restriction of any kind, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
Majority Purchasers means Purchasers holding a majority of the then aggregate
outstanding principal amount of the Notes.
Material Adverse Effect means, with respect to Acadia or HRM (as applicable) a
material adverse change in or effect with respect to the business, results of
operations or financial condition of Acadia or HRM (as applicable) taken as a
whole, other than to the extent caused by or arising out of (a) any announcement
relating to the transactions contemplated by this Agreement or the Purchase
Agreement; (b) any change in general economic or political conditions or in the
industry of Acadia or HRM (as applicable) in general or (c) any changes in any
applicable legal requirements.
Note and Notes are defined in Section 1.1.
Notice of Default is defined in Section 7.1.
Order means any decision, injunction, judgment, order, decree, ruling, charge,
restriction or verdict entered, issued, made, or rendered by any court,
administrative agency, Governmental Agency or by any arbitrator, in each case,
having applicable jurisdiction.
Permitted Liens means any Liens permitted to exist on the Stock upon the closing
of the transactions contemplated by the Purchase Agreement pursuant to the terms
of the Purchase Agreement.
Person means any individual, corporation, limited liability company,
association, partnership, limited partnership, trust or estate, government (or
any agency or political subdivision thereof) or any other entity.
Purchase Agreement is defined in the recitals.
Purchaser and Purchasers are defined in the preamble.
Securities Act means, individually and collectively, as the context so requires,
the U.S. Securities Act of 1933, as amended from time to time, and any
comparable laws and regulations of any applicable foreign jurisdiction.
Security Termination Date is defined in Section 1.3.
Senior Kingsway Note means a $10,000 Senior Secured Promissory Note dated on or
about the date hereof, issued by Acadia to Kingsway.
State Regulatory Event means a Person or any of its direct or indirect insurance
subsidiaries, pursuant to or within the meaning of the applicable state
insurance statutes, (i) finds itself subject to an authorized control event or
mandatory control event as a result of the filing of a risk-based capital
report, (ii) voluntarily suspends its operations or (iii) has any other type of
administrative supervision imposed upon it by its domiciliary state insurance
regulator.


Stock is defined in the recitals.


Schedule I
Purchasers
Name, Address and Email
Note Principal Amount
 


$


 
$





Exhibit A


Form of Senior Secured Promissory Note

